                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 05/07/2021



 UNITED STATES OF AMERICA,


                        v.                                         13-CR-277 (RA)

 PHILANDER PHILIPPEAUX,                                                ORDER

                                Defendant.



RONNIE ABRAMS, United States District Judge:

       Following the Court’s most recent order, see Dkt. 164, Mr. Philippeaux has submitted an

“Emergency Motion to Alter or Amend” the order, which the Court attaches here. The Court

reiterates its statement that it “does not intend to respond to further duplicative correspondence”

from Mr. Philippeaux. Id. The Court does wish, however, to briefly clarify two points raised by

the attached filing, and by Mr. Philippeaux’s persistent complaint that a valid indictment “is

required to have a ‘TRUE BILL’ stamped by the Foreman of the Grand Jury.”

       First, to the extent Mr. Philippeaux is now raising a challenge to the validity of the 2014

indictments in his criminal case—months after the final resolution of his 28 U.S.C. § 2255

motion and nearly four years after the Second Circuit affirmed his conviction and sentence—that

challenge is untimely. “Generally, a motion challenging the validity of an indictment must be

made before trial.” United States v. Johnson, No. 20-6201, 2021 WL 1561471, at *1 (6th Cir.

Apr. 13, 2021). See Fed. R. Crim. P. 12(b)(3)(B) (objections to “a defect in the indictment or

information” must be “raised by pretrial motion if the basis for the motion is then reasonably

available and the motion can be determined without a trial on the merits”). This rule “governs the

timing of all motions relating to defects in the indictment (other than defects defeating the
jurisdiction of the court), including motions claiming violations of Rule 7(c)(1) or of

constitutional provisions.” United States v. Crowley, 318 F.3d 401, 420 (2d Cir. 2003). The

United States Supreme Court has itself held, more than 125 years ago, that the precise challenge

Mr. Philippeaux raises—“that the indictment lacks the indorsement ‘A true bill’”—is “waived if

objection is not made in the first instance and before trial, for it does not go to the substance of

the charge, but only to the form in which it is presented.” Frisbie v. United States, 157 U.S. 160,

163–164 (1895).

       Second, the Court reiterates that Mr. Philippeaux’s challenge is without merit. Rules Six

and Seven of the Federal Rules of Criminal Procedure govern grand jury proceedings and the

components of a valid indictment. Nowhere do these rules mention a requirement that

indictments be stamped with the phrase “True Bill.” Indictments must “be a plain, concise, and

definite written statement of the essential facts constituting the offense charged and must be

signed by an attorney for the government,” Fed. R. Crim. P. 7(c)(1), and also must be signed by

the foreperson of the grand jury, see Fed. R. Crim. P. 6(c). Each of Mr. Philippeaux’s

indictments satisfy these requirements. See Dkts. 16, 18, 37. As noted above, in Frisbie, the

appellant “objected . . . that the indictment lacks the indorsement ‘A true bill.’” Id. at 163. As the

Supreme Court explained, even if such an endorsement was required at common law “in the

mother country,” and even if following this “ancient practice” is “advisable,” in the United States

“[t]here is in the federal statutes no mandatory provision requiring such indorsement or

authentication.” Id. Accord U.S. ex rel. Louis v. Laubenheimer, 71 F.2d 814, 815 (7th Cir. 1934)

(“Federal statutes do not require [a ‘true bill’] indorsement, and the Supreme Court has held it

not essential to the validity of an indictment.”); Johnson, 2021 WL 1561471, at *1 (“[T]here is

no requirement that an indictment contain a ‘true bill page’”; Rules Six and Seven “require only

that the foreperson and an attorney for the government sign the indictment and that the grand

                                                   2
jury return the indictment in open court.”). For these reasons, there is nothing irregular about a

federal indictment that does not include the words “True Bill,” and the absence of those words

from Mr. Philippeaux’s indictments lends no credence whatsoever to his speculation that they

were “fake” or “falsified.”

         Mr. Philippeaux’s motion dated May 5, 2021 is accordingly denied. The Clerk of Court is

directed to mail a copy of this order to Mr. Philippeaux.

SO ORDERED.
Dated:      May 7, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                  3
                                                        I




                                  UNITED STATES DISTRICT COURT

                                 SOUTHERN DISTRICT OF NEW YORK



PHILANDER PHILIPPEAUX

Movant,

v.                                         CASE NO. 13-CR-277-RA-SN

UNITED STATES OF AMERICA

Respondent.



               EMERGENCY MOTION TO ALTER OR AMEND ERRONEOUS ORDER {DOC. [163][164])

                                 WITH ATTACHED AFFIDAVIT IN SUPPORT




     Motion to alter or amend authorizes a court to re-visit a prior order to correct errors of law or facts
upon which the Order is based, or to prevent manifest injustice.



     Judge Ronnie Abrams stated, "The Court can discern no basis in fact for this assertion, and Mr.
Philippeaux has provided none." Relating to Movant's assertion that the Indictment is a FAKE. That
statement is undoubtedly based on misinformation .



     Movant Philippeaux, contends that every single of his filing to this court was accompanied with
proof of the fake Indictment, exhibit "SI & SSI," copies of the "fake" Indictments, devoid of a "TRUE BILL"
endorsement stamped by a Grand Jury. See Federal Rule 10(c), "all exhibit attached to a pleading is part
of that pleading for all purposes. Thus, it is "misinformation" when judge Abrams assert that "Mr.
Philippeaux provided none."



     Furthermore, Movant Philippeaux always cited this court's own record in this instant case (DOC.
[18), pg. 1-6) (DOC. [371, pg. 1-6) . The "FAKE INDICTMENT" has no "TRUE BILL" (stamped) by a Grand
Jury. (Judge Abrams need just look at a legal indictment and compare what a FAKE Indictment is) .
Movant has attached convenient copies of the FAKE INDICTMENT's relevant pages, hereto as exhibit "SI
&SSI."

    Hence, judge Ronnie Abrams, could have easily cited the "Grand Jury proceeding's transcript, "
showing an indictment was in fact issued against Movant, and put an end to filings of multiple erroneous
Orders that are based on misinformation . Just maybe Movant would not have been able to argue with
the Grand Jury's "transcript", which is the intended purpose of transcribing a proceeding. To "discern"
truth from lies, in Federal Courts that seeks only the truth! This Order is erroneous and is based on
misinformation. A legal TRUE BILL Indictment is required to have a "TRUE BILL" stamped by the Foreman
of the Grand Jury. (Weird having to state a "true bill" requires a "true bill" to make it a "true bill") .

    No explanation is required, the questions to judge Ronnie Abrams are:

    1) "is there a TRUE BILL stamp in Mr. Philippeaux indictments?

    2) Does an Indictment from a Grand Jury require a "TRUE BILL" stamped by a Grand Jury Foreman?

    3) Was the Grand Jury proceeding transcribed?

    4) Does transcription of proceedings is used to discern between TRUTH from LIES, in federal Court's
proceedings?



    Hence, the public can discern no basis in fact in judge Abrams' assertion in her Order, and judge
Abrams has provided none. No Grand Jury transcript, no statement articulating that an "Indictment
doesn't require a TRUE BILL" stamp. Thus, all the previous Orders or this instant Order, are always based
on misinformation, as opposed to "law and fact."



                                      AFFIDAVIT IN SUPPORT

                                 I, Philander Philippeaux, hereby declare upon my unlimited liability and
provision of Section 1746 of Title 28, United States Code, under penalty of perjury, that the following
information is true, correct, complete, and not intended to deceive, obfuscate, or intimidate public
officers in the performance of their duties, to the best of my knowledge, understanding, or belief.



     1- The Indictment filed in this case is a "FAKE INDICTMENT," does not have a "TRUE BILL" stamp
issued by a Grand Jury. See exhibits "SI & SSI" attached hereto, or this Court's own record (DOC. [18], pg.
6), (DOC. [37], pg. 6)



     2- That there is "NO GRAND JURY PROCEEDING'S TRANSCRIPT" articulating a true bill indictment has
ever been issued against Mr. Philippeaux! ! ! And that the Grand Jury transcript stated: "the agent
testifying is to make himself available to bring more evidence to the Grand Jury, because all the
evidence presented, at the moment, was FAKE."



    3- That the prosecutors proceeded on their own to file a fake indictment in conspiracies with other
known and unknown federal officers. In hope that Movant would plead guilty!!!
                                           CONCLUSION



    Movant Philander Philippeaux, respectfully request that this court grants the relief requested, and
all other reliefs this Court deems just and proper.




Respectfully submitted,




                                                                                        o~/os/;)I
                                                                                             ,
PHILANDER PHILIPPEAUX                                                               DATE
                                       CERTIFICATE OF SERVICE



    I PHILANDER PHILIPPEAUX, swear under penalty of perjury that this motion was delivered in a pre-
addressed, postage paid envelop to the prison authorities on the same day as signed, the Petitioner
request that a copy of this motion be forwarded to all interested parties via CM/ECF docketing system. A
true and accurate copy of this motion was also been sent via first class U.S. mail to the following
recipient.



OFFICE OF THE CLERK

SOUTHERN DISTRICT OF NEW YORK

500 PEARL STREET

NEW YORK, NY 10007-1312




PHILANDER PHILIPPEAUX - 05029-104                                                  DATE
FCC COLEMAN LOW UNIT A2
P.O. BOX 1031
COLEMAN, FL 33521
                                                                            ,;
                                                                                                                          .J
                                                                                               l"'   ·   - .;,l!    JI\

                                                                                          ~)(Hibi                  SI
. 01.f.ITED STATES DISTRICT COURT
  SOUTHERN OISTRIC'I' OF NEW YOR..JC
  ----- -- - ---- - - - --- -------- ---- - --- ·--x
                                                                  ORIGINAL                               T- /
 UN:ITBD STATES OP AMERICA

                      -   "T.      -
                                                                ( ti:2)3 ~-

 JHON FREDDY POTES JORIS·, and
 PHILJUIDER · PHILIFPJ:.AOX,
       a/k/a •Philippe,~
                                                           13· c~21i
                    Defendants.                                 USDC .SDN'i·- ==i'
  -------------------------------------x                       DOCUMENT             I
                                                               ELECTRONlCALLYFILED ,I                       ;,

                                             COUNT ONE          DOC#:                       .    ;;
       The GranQ Jury cnargea;
                                                               ._D_A_JE_·f_·I_L.E_q:_: \,  ____
                                                                                              ')Jl
                                                                                       ... ,~ -\  ,
              1.    Prom a.c least in or about March 2013, up to and

 including in or about April !?01'3, in the Southern District of

 New York and elsewhere, JHON FREDDY POT~S JORIS and PHILANDER

 PH!LIPPE.~UX, a/k/a "Philippe," the defendants, and others known
 and unknown, intentionally and k.nowin~ly did combine, conspire,

 confederate, and agree together and wi_th each other to violate

 the narcotics laws of the United states.

             2.     It    1\'a.S       a part and an object of the conGpiracy
that JHON FP...EDDY POTES JORIS and PKILANDER PHI.LIPPEAUX, a/k/a

"Philippe," the defendants, and ochers known and unknown, \/lould -

and did distribute and possess with the intent to distribute a

controlled substance, in viola~ion of 21                  u.s.c.        §        84l(a) (1).

            ~-      The controlled substance involved in the offense

was five kilograms and more of mixturea and subst.a nces

                                                     \\    -       /I
                          £Xli16;J                        SL
cf~'/ or.her property of the defendants up· ~o the value of the
allov.e forteital'Jle property,

       (Title 21, united States code, sections 853 and 970.}

<Jjtl.4t.tr-
     BRSON
                                       PAJJD~
                                      PREET.BHARARA
                                      United S~tes Attorney




                                  6
     tJNITBD STATES DlSTlUC'l' COUR'l'
     SOllTHEJU:f l>IS'l'Rl:t"l' Oi' li1ffi YORK



                           .,
                " ,: • •        v ..
      JHQN FRBDDY t>OTBfl JORIS, and
PHILANDER PHILIPPBAtm, a/'lc/a "Philippe,••

                                       DefendMts.




                           13 Cr.

        '( 21 U.S.C.· §§ 84l(a) (J.),
    B4l(b) (1) (A), 846, 8S3, 9S2(a);
      960(b) (l) (B), 963, and 970.)




 )d~ct# jJ,,--y/,dt:J                  PREET B ~
                           United States Attorney.
                                                                                          (t-xtt; bi i,:.\'$sI
 UlfiTBO STATES DISTRICT C-Oti.RT
 SOUT'rt'mtl~ DISTRICT OF . NEW YORK
  -------------------------------------x
                                                        ORi ou\JAL'-                              7
 UNITED STATES OF AMERICA
                                                            SUPERSEDING
                    - v. -                                  INDICTMBN'l'

                                                            S3 13          er.       217 (RWS)
 PHILANDER PHTLIPPBAOX,
      a/k/a uphilippe,u

                   Defendant.                           nlJsbc\·oK \
                                                        !itt ,,,·u-•L   ;:\ ci:~.n·
                                                             LJ • .,\. , 19 1i •• \ t l

  -------------------------------------x                II El.ECTRQ:,HCALLY FILED
                                  COONT '01~            n
                                                        ;! .ooc it: - - - - - - - - - -

            The Grand .iury charges:                    !.i ~~~~:_Y.~-~~&,:j._ t3""~~==:!i
            l.    From at least in or about October 2011, up to and

including in or about April 2013, in the Southern District of

New York and elsewhere, PHILAI.-IDER PHILIPPEAIJX, a/k/a "Philippe,"



knowingly did combine, conspire, confederate, and agree together
and with each other to violate the narcotics laws of the United

States .

            2.   It was a part and an object of the conspiracy

that PHILANDER PHIL!PPEAUX, ~/k/a "Philippe," the defendant, and

others known and unknown, ~o~ld and did distribute and possess
with the intent to distribute a controlled substance, in
violation of 21 u.s.c. § B4l(a) (1).

           3•    The   controµed substance that PHI-LANDER
PHILIPPEAUX; a/k/a ~Philippe,• the defendant, conspired to


                             e)<H, 0,, s sj_   -   ,,                -- I",/
it is                             of t;hA Onit@d sea.tee,· ·:oursuant to ritle 21,
                                                                                .
united states Code, Sections 853(p} and 970, to seek forfeiture

of any othe~ property of the defendant up to the value of the

above forf~ieal::>le property.

     .     (J'i t le       2¾,/u'ni ted States Coda, sections 853. and 970.)

 :~ -~ c· /:.__ k::?:                      .         &ui:~
F9       PERSON        /                           PRBET BHARARA
                   '                               United States Attorney




                                               6
..
                                                                       11

                                                                       µ       .



                                                                       P¥10 ~10 ;
                     UNITED STATES DISTRIC'l' COORT .·
                    SOUTHERM DISTBJ:CT OF NEW YO~


                         ON.ITRD ·STATES OF AMBRICA
                                              v.
            PHILA.'IDER PHILIPPEADX, a/k/a ~Philippe,w




                             S3 13 Cr. 277 {RWS}

             (21   u.s.c.       §§ 846, · &53,     963, and   ~no-.)



                                                    PREET BHARAAA
                                         United Stat
         ...,,,.,/-~
                 .---?·
     _., . .. ~---"7.....--,........,,....-
       ,·    /
